Citation Nr: 1731332	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to July 20, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD, rated 30 percent, effective July 20, 2009.  The Veteran filed a notice of disagreement with the effective date assigned.

The Veteran initially requested a hearing before a Veteran's Law Judge, but subsequently withdrew that request.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for PTSD that was received by VA on July 11, 2006.

2. On December 12, 2007, the Veteran was provided notice that his claim for service connection for PTSD was denied by a December 4, 2007 rating decision of the RO in Cleveland, Ohio.

3. The Veteran submitted new and material evidence within one year of the December 2007 rating decision.


CONCLUSION OF LAW

The criteria are met for an effective date of July 11, 2006, but no earlier, for the grant of service connection for PTSD.  38 U.S.C.A. §§ 501, 5103, 5103(A), 5107(b), 5108, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.156, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5103, 5103(A), 5107; 38 C.F.R. §§ 3.102, 3.159 (2016).

With respect to the Veteran's claim, he has not asserted that there is any notice deficiency in this case.  This is an appeal from a decision that made an initial grant of service connection, assigned an effective date, and initial rating.  Thus, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning "downstream" issues, such as a claim for an earlier effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board observes that the Veteran received notice regarding how effective dates are assigned in a letter dated August 2009.

With regard to the duty to assist, the Veteran's claims file contains the Veteran's service treatment records, personnel records, and other pertinent documents identified as relevant by the Veteran.  Moreover, the resolution of this appeal turns on whether and on what date certain documents were received by VA.  Thus, no further development of the medical evidence is necessary.  Therefore, the Board finds that all necessary development of the earlier effective date claim has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Earlier Effective Date For Service Connection for PTSD.

Except as otherwise provided, the effective date of an award of compensation based on an original claim or a claim reopened due to the submission of new and material evidence shall be the date of the receipt of claim (or the claim to reopen) or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (q)(2).  Where new and material evidence is received within one year of the date of a decision issued by the Agency of Original Jurisdiction (AOJ) or prior to the issuance of an appellate decision, the effective date of an award will be determined as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1); see also  8 C.F.R. § 3.156(b).  

Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative with or redundant of evidence already of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  New and material evidence received prior to the expiration of the appeal period (one year from the date a claimant is notified of a decision) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 501; 38 C.F.R. 3.156(b). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R § 3.1(r).

In this case, VA received a claim for service connection for PTSD on July 11, 2006.  The Veteran dated this claim July 10, 2006.  This claim was subsequently denied by a December 2007 rating decision of the RO in Cleveland, Ohio.  Notice of that decision was sent to the Veteran on December 12, 2007.  The  claims file does not contain, and the Veteran does not argue, that he filed a Notice of Disagreement (NOD) with the December 2007 rating decision.  Rather, it his contention that he submitted new and material evidence within one year of that rating decision.

Specifically, with respect to the current rating decision on appeal, on July 20, 2009, the Veteran submitted what appeared to be a claim to reopen his claim for service connection for PTSD.  The Veteran provided new and material evidence, and his claim was reopened and granted with an effective date of July 20, 2009 in a January 2010 rating decision issued by the RO in Montgomery, Alabama.

The Veteran filed a timely NOD to this decision, asserting that he had previously submitted evidence relevant to his claim in June 2008, within one year of the December 2007 rating decision that had previously denied his claim, and that his effective date for his award for PTSD should be July 10, 2006.  Along with his claim, the Veteran provided a copy of a letter, dated June 2008, in which he describes his PTSD symptoms and the efforts he had made to attempt to locate records that would corroborate his in-service stressor (marked "Incl. 11 in the Veteran's NOD).  The Veteran also provided a copy of a records request bearing a June 2008 date stamp from VA (marked Incl. 4 in the Veteran's NOD).  The Veteran's contention is that these documents were among those that he sent to VA in June 2008 in rebuttal of the December 2007 rating decision.  

The Board finds that the Veteran's statements in the June 2008 letter constitute new and material evidence.  Though the Veteran provides descriptions largely congruent with the descriptions he had previously given of his alleged stressors, the Veteran also provided some additional details and information regarding his attempts to locate records corroborating those stressors, which, if VA had pursued further development, may have led to the discovery of evidence corroborating his claims.  See Shade, 24 Vet. App. at 117-18 (2010).

Resolving all reasonable doubt in favor of the Veteran's claim, the Board also finds that the evidence supports the Veteran's contention that he provided this document to VA in June 2008.  Although the Veteran's claims file does not contain a record of having received these documents in June 2008, the Board finds it significant that the copy of the document he provided in his NOD, which was not previously associated with the claims file, is date stamped by VA from June 2008.  Based on this circumstance, the Board concludes that it is at least as likely as not that the Veteran provided the June 2008 letter to VA on or about the date of the letter, and, having previously concluded that this letter contained evidence that was new and material to the claim that was pending at that time, the Board finds that the Veteran is entitled to the same effective date that he would have been entitled to if the December 2007 rating decision had never been rendered.  38 C.F.R. § 3.400(q)(1).

If the December 2007 rating decision had never been rendered, the effective date of the Veteran's award would have been properly assigned as the date the Veteran's July 2006 claim was received by VA.  38 C.F.R. §3.400(a).  In this case, VA received the Veteran's claim on July 11, 2006.  Thus, the Board finds that July 11, 2006 is the proper effective date for the award of service connection for PTSD.

In reaching this conclusion, the Board has considered the Veteran's contention that he is entitled to an effective date of July 10, 2006, the date that he signed and dated his claim for service connection for PTSD.  However, VA regulations define the date of receipt as the date that a claim is received by the Board.  38 C.F.R § 3.1(r).  Consequently, the Board finds that VA regulations do not permit, and the evidence does not support, an effective date earlier than July 11, 2006 in this matter.


ORDER

An effective date of July 11, 2006, for the grant of service connection for PTSD is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


